DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of group I, claims 1, 2, 6-14, in the reply filed on 3/8/2022 is acknowledged.
Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/059485 (‘485) in view of Remington Pharmaceutical Science, 19th Ed, 1995, pages 1380, 1397-1404.
‘485 teaches a topical composition comprising the combination of lopinavir and ritonavir for treating warts and cancer (see the abstract). ‘485 teaches the dosage of lopinavir as 500mg to 600mg and that of ritonavir as 50mg to 100mg (see page 13, last two paragraphs). The examiner notes that the ratio of lopinavir/ritonavir is from 5:1 (500mg to 100mg) to 12:1 (600mg to 50mg). ‘485 teaches specific ratio between lopinavir/ritonavir as 10:1 (see page 14, last paragraph).  ‘485 teaches the suitable dosage forms including soft capsule, ointment, cream, and suppository (see page 48, Embodiment 21). ‘485 also teaches the pharmaceutical carriers and excipients suitable for formulating the composition of the invention include oleic acid,  water, an organic solvent, a mixture of both or pharmaceutically acceptable oils or fats. The liquid vehicle can contain other suitable pharmaceutical additives such as solubilizers, emulsifiers, buffers, preservatives, suspending agents, thickening agents, colors, viscosity regulators, stabilizers or osmo-regulators. Suitable examples of liquid vehicles include water (partially containing additives as above, e.g. cellulose derivatives, preferably sodium carboxymethyl cellulose solution) (see page 16, third paragraph).
‘485 does not expressly teach the herein recited excipients. ‘485 does not expressly teach the herein claimed ratio of lopinavir and ritonavir.
Remington teaches oleic acid and stearic acid are well-known components for formulating ointment (see page 1400 and 1402). Remington teaches butylated hydroxytoluene as an antioxidant preservative for preventing the degradation of the formulation (see page 1380). Remington also teaches hydroxypropyl methylcellulose as a well-known thickening agent (see page 1397). Remington also teaches examples of ointment that including oil or fatty acid as one the major components (see cold cream in page 1401 and Hydrophilic ointment and Rose water ointment in page 1402). The examiner notes that the oil content can be from 25% to over 50%.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the herein claimed excipients into the lopinavir/ritonavir composition. It would have been obvious to one of ordinary skill in the art at the time of filing to adjust the weight ratio between lopinavir and ritonavir.
One of ordinary skill in the art would have been motivated to incorporate the herein claimed excipients into the lopinavir/ritonavir composition. The herein claimed excipients, oleic acid and stearic acid, are well-known to be useful in making ointment. HPMC is a well-known thickening agent that the composition used as a stiffening agent. Butylated hydroxytoluene is a well-known preservative for slowing down degradation of the composition.  Incorporating these excipients would be reasonably expected to successfully creating a stable lopinavir/ritonavir composition.  Incorporating more than 20% of unsaturated fatty acid would also be reasonably expected to be successful in making the lopinavir/ritonavir composition.
In addition, one of ordinary skill in the art would have been motivated to adjust the weight ratio between lopinavir and ritonavir. The examiner notes that the weight ratio of the lopinavir/ritonavir taught in the ‘485 encompassed that recited in the claims.  Therefore, prima facie case of obviousness exists.  The herein claimed properties of the composition is considered as intrinsically present in the composition suggested by the cited prior art.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627